DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claims 1-6 the term “dismantling” renders the claims indefinite in that it is not clear if this term is intended to mean the actual physical shredding/ physical separation of components or the chemical dissolving/ recycling and recovery of the named components, rendering the scope of the claims indefinite.
2) In claims 5 and 6 with respect to the term “is carried in”; it is suggested that the term be replaced by the more grammatically correct “is carried out in”.
3) In claims 12 and 13, the term “a common anion” renders the scope of the claims indefinite in that it is not clear exactly which anions would be considered “common”, rendering the scope of the claims indefinite.
4) In claims 15-19 the terms “using the ammonium salt to recycle” or “using the iron (III) salt to recycle” renders the scope of the claims indefinite in that without any other recited steps it is not clear what actual physical steps or processes are included in the term “using” rendering the scope of the claims indefinite.
5) In claim 23, the term “preferably between 5 min to 24 hours” renders the scope of the claim indefinite in that it is not clear if the range recited after “preferably:” is actually intended to be a limiting part of the claim or merely a non-limiting preferred embodiment, rendering the scope of the claim indefinite.
6) In claim 23, the term “the mechanical milling” lacks antecedent basis , rendering the scope of the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 9, 12, 13 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0275732 A1 to Brewer (Brewer). Brewer teaches a method for the “dismantling, or recycling of a material containing a rare earth metal (see paragraph [0004] for example, including employing an ammonium salt in a liquid phase chemical reaction(see paragraphs [0015] and [0016] for example) , thereby showing all aspects of claim 1, since the comprising language of the instant claim allows for the extra steps of the process in Brewer.
With respect to claims 4, 5 and 20, the process of Brewer is carried out in an aqueous environment.
With respect to claims 8 and 9, Brewer produces a water soluble derivative of a rare earth element compound.
With respect to claims 12 and 13, the process of Brewer includes a “common anion” meeting this claim requirement.

Claim(s) 1, 2, 4-21 and 24-27, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-03078671 A1 (WO’671). WO’671 teaches, in the English language translation for example, a process for “dismantling” a rare earth or transition metal alloy from battery or magnet scrap (see the description section for example), including using an ammonium salt in an aqueous environment to perform a liquid phase chemical reaction, thereby showing all, aspects of instant claims 1 and 24.
With respect to claim 2, the process of WO’671 is carried out at about 100 degrees C (90 degrees C, see claim 5 for example).
With respect to claims 4-6, 20 and 21 the process of WO’671 is carried out in an aqueous environment at about 100 degrees C (90 degrees C) see the claims for example.
With respect to claims 7-11, the process of WO’671 precipitates an oxide of a rare earth metal, nickel or cobalt which is water soluble.
With respect to claims 12 and 13, the ammonium salt of WO’671 includes a “common anion”.
With respect to claims 14-19 and 25-27, WO’671 is employed to recycle rare earth metal containing magnets (see the examples for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over either of Brewer or WO’671 as applied to claim 1 above. As applied above, each of Brewer and WO’671 show all aspects of the above claim except the step of recovering and reusing the ammonium salt or iron (III) salt. However it is noted that the collection, conditioning and reuse of solvents and other reactants in chemical process is an old and well known expedient in the art in order to reduce cost and process waste. Because economical recovery and reuse of the ammonium salts employed by either of Brewer or WO’671 would also be desirable, motivation to employ old and well known reuse and recovery steps to reuse the ammonium salt employed by either of Brewer or WO’671 would have been a modification obvious to one of ordinary skill in the art at the time the invention  was filed.

Allowable Subject Matter
Claims 3, 22 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Above claims 3, 22 and 23 contain allowable subject matter at least in that none of the cited or applied prior art show or fairly suggest the employment of a mechanochemical reaction in the absence of water or another solvent. The closest prior art, WO’671, requires the use if an aqueous environment.
Conclusion







 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk